10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 2:18-cv-01052-RSL Document 24 Filed 03/19/19 Page 1 of 3

THE HONORABLE ROBERT S. LASNIK

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CARRIE ALEKSANDERSEN )
aka. Carrie Viig )
aka. Carrie Viig Aleksandersen, ) No. 18-01052 RSL
)
Plaintiff, ) STIPULATION AND ORDER OF
v. ) DISMIS SAL OF ALL CLAIMS
)
HALFSTACK, LLC, a Washington LLC, ) (Clerk’s Action Required)
)

Defendant.

COME NOW THE PARTIES hereto, and by Way of stipulation, agree that all of the

plaintiff' s claims against defendant, and all of defendant’s counterclaims against plaintiff, in

this lawsuit should be dismissed With prejudice and without costs. A proposed form of order

accompanies this stipulationl

MERCER ISLAND LAW GROUP, PLLC

Byr ja "M"///

George o. Témblyn, W'SBA #15429
Jason Gillis, WSBA #52762

Mercer Island LaW Group, PLLC
2448 76th Ave SE #100

Mercer Island, WA 98040

Email: gtambly n@mercerlg.com
Email: j gillis@mercerlg' .com

Attorneys for the Plaintiff

 

STIPULATION AND ORDER OF
DISMISSAL OF ALL CLAIMS - 1

FISHER & PHILLIPS LLP

    

St 31 anie R. Al‘exander, WSBA #28007
Margaret Burnham, WSBA #47860
Fisher & Phillips LLP

1201 Third Ave., Suite 2750

Seattle, WA 98101

Email: salexander@t`lsherphillips.com
Email: mbumham@fisher|;hillips.com

Attorneys for the Defendant

FISHER & PHILLIPS LLP
1201 Third Ave. Suite 2750
Seattle, WA 98101
206.682.2308

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

 

Case 2:18-cv-01052-RSL Document 24 Filed 03/19/19 Page 2 of 3

ORDER
This matter having come on by way of stipulation of the parties for an order dismissing
all of plaintiffs claims against defendant, and all of defendant’s counterclaims against plaintiff,
the Court having considered the stipulation and the records and files in this matter, it is hereby:
ORDERED, adjudged and decreed that all of plaintiffs claims against the defendant, and
all of defendant’s counterclaims against plaintiff, in this lawsuit are dismissed With prejudice
and without costs. There being no just reason for delay, the clerk is expressly directed to enter

this order forthwith.

4\
DATEDrhiS § day nw 2019.

JUDGE RoBERT s. LASNIK

Presented by:

FISHER & PHILLIPS, LLP

Margaret Burnharn, WSBA #47860
Attorneys for Defendant

Approved as to form;
Notice of presentation Waived;

MERCER ISLAND LAW GROUP, PLLC

jt r@/

George 'o. fambryn, WSBA #15429
Jason Gillis, WSBA #52762

 

Attorneys for Plaintiff
STIPULATION AND ORDER OF FISHER & PHILLIPS LLP
DISMISSAL OF ALL CLAIMS - 2 1201 Third Ave. Suite 2750

Seattle, WA 98101
206.682.2308

 

